DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both “selector” and “fluid combining device” ([0065]-[0066]); and “352” has been used to designate both “body” and “selector” ([0100]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the term “Fluid delivery system” in line 1 lacks in specifying the invention refers to “a system”. Applicant is advised to cite “a fluid delivery system”; and the claim is not also ended as a complete sentence. A period is missing from the end of claim.
Claim 6 is objected to because of the term “too” in line 3 has typographical error.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case claim 6 depends on itself, therefore fails to further limit the subject matter of the previous claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
For the purpose of examining this application and as best understood, the Examiner has treated claim 6 as depending on claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilly (US 2009/0112164).
Regarding claim 1, Reilly discloses a fluid delivery system (100), comprising: a fluid containing device (112/114 and 152); a fluid combining device ([0045], 210, “mixing”); and a user delivery interface (142).
Regarding claim 2, Reilly discloses the fluid containing device comprises a first compartment (112/114) and a second compartment (152), and the first compartment is in fluid communication with a first fluid input of the fluid combining device and the second compartment is in fluid communication with a second fluid input of the fluid combining device (210 is connected to 202 and 204), and the fluid combining device comprises a fluid control mechanism (212) to selectively restrict (via 226 and 240) an amount of a first fluid flowing from the first fluid input, a second fluid flowing from the second fluid input, or both the first and second fluid flowing from the first and second fluid inputs ([0046], via “pinch block” 226, see fig.3-6). 
Regarding claim 3, Reilly discloses a selector (226) configured to be engaged by a user to control a position of the fluid control mechanism of the fluid combining device (via 240) and set the amount of restriction of the amount of the first fluid flowing from the first fluid input, the second fluid flowing from the second fluid input, or both the first and second fluid flowing from the first and second fluid inputs ([0046], “Moreover, system 100 may be controlled such that for incremental or discrete changes in position of valve actuator 212”).
Regarding claim 4, Reilly discloses the selector and the fluid control mechanism are configured to dynamically adjust a relative amount of the first fluid within a total amount of fluid dispensed from the fluid delivery system ([0046-0047]).  
Regarding claim 10, Reilly discloses a method of delivering fluid to a user ([0039]) comprising: providing a fluid delivery device (100 fig.3); filling a first fluid compartment of the fluid delivery device with a first fluid ([0040], 112/114 is filled with “concentrations” media); filling a second fluid compartment of the fluid delivery device with a second fluid ([0042], 152 is filled with “saline”); positioning a selector (226) of the fluid delivery device in association with a fluid control mechanism (212 via 240) of a fluid combining device (210) of the fluid delivery device to determine a ratio of the first fluid to the second fluid that is permitted to flow through the fluid combining device; dispensing a fluid from the fluid delivery device at the ratio determined by the selector ([0046], via “pinch block” 226, see fig.3-6). 
The device shown by Reilly will perform the method recited in claim 10 during normal use and operation of the dispensing device.
Regarding claim 11, Reilly discloses repositioning the selector (226) to a new location corresponding to a different ratio of the first fluid to the second fluid; and dispensing a new fluid from the fluid delivery device at the different ratio as determined by the new location of the selector ([0046], via valve actuator 212 and controller 240).  
The device shown by Reilly will perform the method recited in claim 11 during normal use and operation of the dispensing device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reilly (US 2009/0112164) in view of Schriver (US 2015/0217042).
Regarding claim 5, Reilly discloses all the features of the invention except that 
the selector comprises an actuator to define predetermined positions of the selector that correspond to a select number of options of the relative amount of the first fluid within the total amount of fluid dispensed from the fluid delivery system for selection by the user. However, Schriver teaches a fluid mixing system ([0126], fig.1-14) having a selector (304b) comprises an actuator ([0125]) to define predetermined positions of the selector that correspond to a select number of options of the relative amount of the first fluid within the total amount of fluid dispensed from the fluid delivery system for selection by the user (see fig.11A, [0125], “dial 302b produces a range of output”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the control system of the device of Reilly as such to include a dial as taught by Schriver in order to allow a user to easily control the system.
Regarding claim 6, Reilly in the embodiment of fig.1-7 and Schriver in combination disclose all the features of the invention except that an indicator to provide an indication to the user of the relative amount of the first fluid relative to either the total amount of fluid dispensed from the fluid delivery system or to the second fluid dispensed from the fluid delivery system. However, Reilly in the embodiment of fig.7-8 teaches a fluid mixing system having an indicator (322) to provide an indication to the user of the relative amount of the first fluid relative to either the total amount of fluid dispensed from the fluid delivery system or to the second fluid dispensed from the fluid delivery system ([0053]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the control system of the device of Reilly (embodiment of fig.1-7) and Schriver in combination as such to include a dial as taught by Reilly in the embodiment of fig.7-8 in order to allow a user to easily control the mixing ratios.
Regarding claim 7, Reilly discloses all the features of the invention except that 
an external holder to support and removably couple the fluid containing device and the fluid combining device. However, Schriver teaches a fluid mixing system having an external holder (see holder for 109, 110 in fig.4) to support and removably couple the fluid containing device and the fluid combining device. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Schriver with regard to the holder into the device of Reilly in order to better support the system.
Regarding claim 8, Reilly discloses the fluid control mechanism of the fluid combining device selectively restricts the amount of the first fluid flowing from the first fluid input, the second fluid flowing from the second fluid input, or both the first and second fluid flowing from the first and second fluid inputs by changing a cross sectional area of the first fluid input, a second cross sectional area of the second fluid input, or both the first cross sectional area and the second cross sectional area ([0047], pinch block 226 compresses first and second fluid inputs 202 and 204 by reducing the cross sectional area of the conduits).
 Regarding claim 9, Reilly discloses the fluid control mechanism changes the first cross sectional area of the first input by compressing a first fluid flow conduit of the first input and changes the second cross sectional are of the second input by compressing a second fluid flow conduit of the second input ([0047], pinch block 226 compresses fluid flow from first and second fluid conduits 202 and 204 by reducing the cross-sectional area of the conduits).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 3,411,534).
Rose discloses a fluid delivery system (fig.1-12), comprising: a fluid containing device (fluid in tubes 2 and 3); a fluid combining device (1 as a mixing valve); and a user delivery interface (single pipe merging from 2 and 3, see fig.1-3).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 3,411,534) in view of Reilly (US 2009/0112164).
Rose discloses a method of delivering fluid to a user (fig.1-12) comprising: providing a fluid delivery device (fig.1); positioning a selector (23) of the fluid delivery device in association with a fluid control mechanism (24-26) of a fluid combining device (1) of the fluid delivery device to determine a ratio of the first fluid to the second fluid that is permitted to flow through the fluid combining device (adjusting the flow rate through tubes 2-3 via turning knob 23 and compression of 25 and 24 on the tubes, see fig.2-3); dispensing a fluid from the fluid delivery device at the ratio determined by the selector (via the outlet as shown after merged 2-3 as shown in fig.1; also, col3, ll.47-62).
Rose is silent in disclosing the origination of the fluids from the tubes (2-3). However, Reilly teaches filling a first fluid compartment of the fluid delivery device with a first fluid ([0040], 112/114 is filled with “concentrations” media); filling a second fluid compartment of the fluid delivery device with a second fluid ([0042], 152 is filled with “saline”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add fluid containers as taught by Reilly to the mixing valve device of Rose in order to make a use of in a verity of dispensing industries.
The device shown by Rose and Reilly will perform the method recited in claim 10 during normal use and operation of the dispensing device.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Woolfson (US 20040262331)
Regarding claim 1, Woolfson discloses a fluid delivery system (10 fig.1-5), comprising: a fluid containing device (12 and 16); a fluid combining device ([0021], 46); and a user delivery interface (42). Regarding claim 10, Woolfson discloses a method of delivering fluid to a user ([0018]) comprising: providing a fluid delivery device (10 fig.1-5); filling a first fluid compartment of the fluid delivery device with a first fluid (30 in 12); filling a second fluid compartment of the fluid delivery device with a second fluid (32 in 16); positioning a selector (38 and 40) of the fluid delivery device to determine a ratio of the first fluid to the second fluid that is permitted to flow through the fluid combining device; dispensing a fluid from the fluid delivery device at the ratio determined by the selector (via adjusting 38 and 40). It appears that Woolfson is silent in disclosing a fluid control mechanism. However, such a limitation is well-known by prior arts as cited in the above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754